NO.    92-617

          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1993



STATE OF MONTANA,                                 "*
                                            "     g
                                                  $,
          Plaintiff and Respondent,         &a
                                             m
                                            ii;
                                                  .:
                                                  8.



JOSEPH RAY RENTMEISTER,
          Defendant and Appellant.



APPEAL FROM:   District Court of the Eighth Judicial District,
               In and for the County of Cascade,
               The Honorable Thomas M. McKittrick, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               Joseph Ray Rentmeister, Pro Se,
               Black Eagle, Montana
          For Respondent:
               Hon. Joseph P. Mazurek, Attorney General,
               Micheal S. Wellenstein, Asst. Attorney General,
               Helena, Montana; Patrick L Paul, Cascade
                                         .
               County Attorney, Gene Allison, Deputy County
               Attorney, Great Falls, Montana


                              Submitted on Briefs:     June 17, 1993
                                            Decided:   September 16, 1993
Filed:
Justice William E. Hunt, Sr., delivered the opinion of the Court.
     Appellant Joseph Ray Rentmeister appeals an order of the
Eighth Judicial District Court, Cascade County, finding him guilty
of attempting to transport his oversized house trailer on a public
highway.
     We affirm.
     Appellant raises two issues.
     1.     Did the District Court err in finding that 5 61-10-102,
MCA, was the controlling statute, as opposed to g 61-4-310, MCA, in
regard to the transporting of appelianc's house rrailer?
     2.     Did the District Court err in finding that the officer
issuing the citation had the authority to enforce the width
requirement of g 61-10-102, MCA?
     On November 26, 1991, Appellant was charged by complaint in
Justice Court under   §   61-10-102, MCA, with exceeding vehicle width
requirements when attempting to transport his house trailer on a
Great Falls city street.      On May 1, 1992, the Justice Court found
appellant guilty, fined him $50, and ordered that he pay $15 in
costs.    Appellant appealed the conviction to the Eighth Judicial
District Court, which conducted a bench trial.         On October 15,
1992, the District Court found appellant guilty and imposed the
same penalties as did the Justice Court.       On November 24, 1992,
appellant filed notice of appeal to this Court.
                                   1.

     Did the District Court err in finding that g 61-10-102, MCA,
was the controlling statute, as opposed to 5 61-4-310, MCA, in
regard to the transporting of appellant's house trailer?

                                    2
       Appellant does not deny that his vehicle exceeded the 102-inch
maximum width mandated by 5 61-10-102, MCA. Rather, he argues that
the    transportation    of    his   house   trailer      is    controlled    by
§   61-4-310,   MCA.    As required by       §   61-4-310,     MCA, appellant
acquired a permit to make a single movement of his house trailer
and paid a $5 movement fee.          He argues that after purchasing the
moving permit, he was authorized to transport the house trailer,
regardless of the maximum width mandated in                    61-10-102,   MCA.
Appellant is mistaken.        Section 61-4-310(1), MCA, provides:
       A vehicle, subject to license under this title, may be
       moved unladen upon the highways of this state from a
       point within the state to a point of destination. The
       county treasurer at the point of the origin of the
       movement shall issue a special permit therefor in lieu of
       fees required under 61-3-321 and part 2 of chapter 10 of
       this title, upon application presented to him in such
       form as shall be provided by the department and upon
       exhibiting to said county treasurer proof of ownership
       and evidence that the personal property taxes on such
       vehicle, if any are due thereon, have been paid and upon
       payment therefor of a fee of $5. Such permit shall not be
       in lieu of fees and permits required under 61-4-301 and
       61-4-302.

Clearly, this section does not govern the width requirement for
transportation of vehicles, such as house trailers.              Instead, this
section pertains to whether property taxes have been paid on a
vehicle that will undergo a single movement.
      The State is correct to assert that 8 61-10-102, MCA, controls
this case.      Chapter 10, Title 61, governs the maximum dimensions,
weights, and other characteristics of motor vehicles operating over
Montana   highways.      Section 61-10-101,        MCA.        In particular,
§   61-10-102 (1), MCA, provides that "no vehicle, including a bus,
unloaded or with load, may have a total outside width in excess of
102 inches."   According to the evidence, which appellant did not
dispute, his house trailer measured 168 inches; clearly exceeding
the 102-inch maximum.    Appellant's solution to the problem would
have been to apply for and receive a special permit pursuant to
g 61-10-121, MCA, authorizing him to operate and move his house

trailer which exceeded the maximum width allowable.
      We hold that the District Court did not err when it found that
g   61-10-102, MCA, was the controlling statute, as opposed to
5 61-4-310, MCA, in regard to transportation of appeliantis house
trailer.
                                11.

      Did the District Court err in finding that the officer issuing
the citation had the authority to enforce the width requirement of
9 61-10-102, MCA?

      Appellant argues that the citing officer did not have the
authority to enforce the width requirement of g 61-10-102, MCA, by
writing him a ticket.     Again, appellant is mistaken.      Section
61-12-206, MCA, authorizes the Department of Transportation to
enforce the width requirements of 5 61-10-102, MCA, the controlling
statute in this case. Section 61-12-206(1), MCA, provides in part
that "[e]mployees appointed under 61-12-201 may make arrests for
violations of the following statutory provisions only: (a) part 1,
chapter 10, of this title   . . . .   "   Section 61-10-102, MCA, is
specifically included in this cross-reference. Thus, as occurred,
the citing officer had the authority to arrest and deliver to
appellant a notice to appear before the nearest justice of the
peace, and which described the nature of the offense.          See
§   61-12-208, MCA.

      We hold that the District Court correctly found that the
citing officer had the authority to enforce the width requirement
of 5 61-10-102, MCA.
      We affirm.
       Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as

precedent and shall be published by its filing as a pubiic document
with the Clerk of the Supreme Court and by a report of its result
to Montana Law Week, State Reporter and West Publishing Company.




We concur:
                                       September 16, 1993

                                   CERTIFICATE OF SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the following
named:


Joseph Ray Rentmcistcr
P.O. Box 46
Black Eagle, MT 59414


Hon. Joseph Mazurek, Attorney General
Micheal S. Wellenstein, Assistant
215 N. Sanders, Justice Bldg.
Helena, MT 59620

Patrick L. Paul, County Attorney
M. Gene Allison, Deputy
Cascade County Courthouse
Great Falls, MT 59401


                                                     ED SMITH
                                                     CLERK OF THE SUPREME COURT



                                                       Deputy